Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chitrajit Chandrashekar on 01/07/2022.
The application has been amended as follows: 
In claim 1, starting on line 24, replace “captured 2D image data an image of a shape” with “captured 2D image data such that an image of a shape”.

Response to Amendment
	The amendment received 12/10/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see page 5, filed 12/10/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn.
Allowable Subject Matter
Claims 1, 3, and 5-6 are allowed.
in regards to claims, as persuasively argued by the Applicant, none of the prior art of record discloses in combination with the other limitations of the claim 
identify an area in the 3D model data that has a highest similarity to the captured 2D image data; generate 2D image data of the identified area from the 3D model data; specify a part in which there is a difference between the captured 2D image data and the generated 2D image data; extract a component corresponding to the part from the plurality of components based on the 3D model data; and determine whether a position of the extracted component in the captured 2D image data is within a predetermined tolerance range of the extracted component set in the 3D model data, and a differentiation processor configured to, when the position of the extracted component is not within the predetermined tolerance range, process the captured 2D image data such that an image of a shape of the extracted component is superimposed on the captured 2D image data in a position where the extracted component is to be disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669